AO 247 (Rev. NCE 3/19) Order Regarding Motion for Sentence Reduction Pursuant to 18 U.S.C. § 3582(c)         Page 1 of 2 (Page 2 Not for Public Disclosure)


                                      UNITED STATES DISTRICT COURT
                                                                 for the
                                                        Eastern District of North Carolina


                    United States of America
                               v.                                          )
                     Fontelle Ricardo Groves
                                                                           )
                                                                           )   Case No: 5:05-CR-195-1H
                                                                           )   USM No: 15526-056
Date of Original Judgment:                             March 7, 2006       )
Date of Previous Amended Judgment:                    January 17, 2017     )   Laura Wasco
(Use Date of Last Amended Judgment if Any)                                     Defendant’s Attorney

                  ORDER REGARDING MOTION FOR SENTENCE REDUCTION
                          PURSUANT TO 18 U.S.C. § 3582(c)(1)(B)
         Upon motion of ✔ the defendant          the Director of the Bureau of Prisons       the court under 18 U.S.C.
§ 3582(c)(1)(B) for a modification of an imposed term of imprisonment to the extent otherwise expressly permitted by
statute and as provided by Section 404 of the First Step Act of 2018, and having considered such motion, and
taking into account the sentencing factors set forth in 18 U.S.C. § 3553(a), to the extent that they are applicable,

IT IS ORDERED that the motion is:
              DENIED.        ✔ GRANTED and the defendant’s previously imposed sentence of imprisonment (as reflected in

the last judgment issued) of   n/a                     months is reduced to n/a                                  .
                                             (Complete Parts I and II of Page 2 when motion is granted)

The term of supervised release is reduced to 4 years.




If the amount of time the defendant has already served exceeds this sentence, the sentence is reduced to a "Time Served"
sentence, subject to an additional period of up to ten (10) days for administrative purposes of releasing the defendant.
Except as otherwise provided, all provisions of the judgment(s) dated March 7, 2006, and January 17, 2017,
shall remain in effect. IT IS SO ORDERED.


Order Date:         8/4/20
                                                                                                       Judge’s signature


Effective Date:                                                      Malcolm J. Howard         Senior U.S. District Judge
                     (if different from order date)                                                Printed name and title



                       Case 5:05-cr-00195-H Document 119 Filed 08/04/20 Page 1 of 1
